Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 8, line 23-28, filed 20 May 2022, with respect to the rejection of claims 37, 39-40 and 44-60 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection of claims 37, 39-40 and 44-60 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013154623 (hereafter WO ‘623) has been withdrawn.
	 However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.

Response to Amendment
	This is in response to the Amendment filed 20 May 2022.

(Previous) DETAILED ACTION
Information Disclosure Statement
3.	The objection to the information disclosure statement filed 29 December 2020 has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the negative electrode nonporous” in line 3 appears awkwardly worded.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 37, 39-40, 44-52, 59 and 61-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013154623 (hereafter WO ‘623). 
Claim 37:	WO ‘623 discloses an electrochemical cell (paragraph [0027] and Figure 31) comprising: 
a positive electrode (current collector 3106 is in contact with positive active material 3104; paragraph [00288] and Fig. 31); 
a negative electrode (current collector 3105 is in contact with anode active material 3101; paragraph [0079], [00288] and Fig. 31); 
a composite membrane layer positioned between the electrodes (paragraph [00151], [00223] and Fig. 10F)
comprising
at least one ionically conductive and electrochemically active solid-state layer (paragraph [0066], lines 1-3); and 
one or more electrolytes positioned between the positive electrode and the negative electrode; the one or more electrolytes capable of conducting ionic charge carriers (paragraphs [0055]-[0056], and claim 56); 
wherein the the ionically conductive and electrochemically active layer is nonporous (paragraph [0066], lines 4-7 discloses “Optionally, the first electronically and ionically conductive layer comprises…a porous layer…”; “Optionally has been construed to mean that a porous layer is not essential, necessary or mandator; thus, a nonporous layer is anticipated), and electrically conductive (e.g., an electrically and ionically conductive coating on the surface of the electrode as per paragraph [0068]); and 
wherein the ionically conductive and electrochemically solid-state layer comprises a material selected from the group consisting of carbon, lithium titanate, Li2O2, Li2O, titanium disulfide, iron phosphate, SiO2, V2O5, lithium iron phosphate, MnO2, Al2O3, TiO2, LiPF6, Li3P, Li3N, LiNO3, LiClO4, LiOH, PEO, P2O5, LIPON, LISICON, ThioLISICO, Ionic Liquids, Al, Cu, Ti, Stainless Steel, Iron, Ni, graphene oxide, PEDOT-PSS, and combinations thereof (claim 32). See also entire document.	
Claim 39:	WO ‘623 further discloses that the composite membrane layer is from to 10 nm to 50 µm in thickness (paragraphs [0039], [0046], [0070] and Fig. 12).
Claim 40:	WO ‘623 further discloses that the ionically and electrochemically active material comprises at least an electrochemically active material, with arbitrary voltage ranges of reduction and oxidation, with values between the charge-discharge voltage limits of the electrochemical cell (lithium cell comprising Li alloy as an ionically and electrochemically active material, claim 4 and Fig. 12).
Claim 44:	WO ‘623 in Figure 12 discloses an electrochemical cell comprising: 
a positive electrode (4); 
a negative electrode (3); 
a composite porous separator layer (5) positioned between the electrodes (paragraphs [0024], [0027] and [0028]) comprising 
at least one ionically conductive and electrochemically active solid-state layer (paragraph [0066], lines 1-3), and 
at least one solid-state binder material (cement or silicon adhesive binder materials (solid-state binder), paragraph [0030]); and 
one or more electrolytes positioned between said positive electrode and said negative electrode; said one or more electrolytes capable of conducting ionic charge carriers (paragraphs [0055]-[0056], and claim 56);
wherein at least one ionically conductive and electrochemically active solid-state layer is electronically conductive and comprises a carbon material (paragrapj [0066] discloses graphite, carbon black, graphene and carbon nanotubes); and,
wherein the at least one ionically conductive and electrochemically active solid-state material is porous (paragraph [0066], lines 4-7 discloses “Optionally, the first electronically and ionically conductive layer comprises…a porous layer…”; “Optionally has been construed to mean that a porous layer is not essential, necessary or mandator; thus, a nonporous layer is anticipated).
Claim 45:	WO ‘623 further discloses that the ionically conductive and electrochemically active material is in the form of a coating on at least one side of one of the electrodes (electronically and ionically conductive coating on surface of the electrode; paragraph [0068]).
Claim 46:	WO ‘623 further discloses that the composite membrane layer is from to 10 nm to 50 µm in thickness (paragraphs [0039], [0046], [0070] and Fig. 12).
Claim 47:	WO ‘623 further discloses that the separator layer has at least 30% porosity (separator with average porosity of 30-90%; paragraphs [0093], [00217]).
Claim 48:	WO ‘623 further discloses that the separator layer has less than 5% conductive carbon (separator layer comprising polyethylene layers and metal mesh layers (zero percent conductive carbon); paragraph [0093], [00217] and Fig. 12). 
Claim 49:	 WO ‘623 further discloses that the separator layer comprises an ionically conductive and electrochemically active solid-state layer, with arbitrary voltage ranges of reduction and oxidation, with values between the charge-discharge voltage limits of the said electrochemical cell (lithium cell comprising Li alloy as an ionically and electrochemically active material, claim 4 and Fig. 12).
Claim 50:	WO ‘623 further discloses that the ionically and electronically active solid-state layer comprises a material selected from the group consisting of carbon, lithium titanate, Li2O2, Li2O, titanium disulfide, iron phosphate, SiO2, V2O5, lithium iron phosphate, MnO2, Al2O3, TiO2, LiPF6, Li3P, Li3N, LiNO3, LiClO4, LiOH, PEO, P2O5, LIPON, LISICON, ThioLISICO, Ionic Liquids, Al, Cu, Ti, Stainless Steel, Iron, Ni, graphene oxide, PEDOT-PSS, and combinations thereof (claim 32).
Claims 51-52:	WO ‘623 further discloses that the cell is a Li-ion or Na-ion cell (i.e. an alkaline battery as per [0060]).
Claim 59:	WO ‘623 further discloses that the ionically conductive and electrochemically active solid-state material is provided in the form fibers (paragraphs [00125]-[00126] which discloses mechanically trough fibers). 
Claim 61:	WO ‘623 discloses that the ionically conductive and
electrochemically active solid-state layer forms a fluidic seal between the positive electrode and the negative electrode (page 4, lines 7-10 discloses that the membrane layer provides a barrier effective to separate the electrolyte nest to the anode form that nest to the cathode).
Claim 62:	WO ‘623 discloses that the ionically conductive and
electrochemically active solid-state layer comprises one or more of the
electrolytes (paragraphs [0055]-[0056], and claim 56).
	Claim 63:	WO ‘623 discloses that the ionically conductive and electrochemically active solid -state layer comprises carbon, lithium titanate, Li2O2,
Li2O, titanium disulfide, iron phosphate, SiO2, V2O5, lithium iron phosphate, MnO2,
A12O3, TiO2, LiPF6, LINO3, LiClO4, LIOH, P2O5, Ionic Liquids, Al, Cu, Ti, Stainless
Steel. Iron. Ni. graphene oxide. PEDOT-PSS. or a combination of these (claim 32).
Claim 64:	WO ‘623 discloses that the ionically conductive and electrochemically active solid-state electrolyte comprise carbon (paragraph [0066] discloses graphite, carbon black, graphene and carbon nanotubes).
Claim 65:	WO ‘623 disclose that at least of the one or more electrolytes is a solid electrolyte (paragraphs [0055]-[0056], and claim 56). 
Claim 66:	WO ‘623 discloses that the ionically conductive and electrochemically active solid-state layer is in the form of a coating on at least one
side of the solid electrolyte or a coating on any of the positive and negative electrodes (paragraphs [0068] and [0078]).
Claim 67:	 WO ‘623 discloses that the solid electrolyte is a polymer electrolyte, a glass electrolytes or a ceramic electrolyte (paragraphs [0055]-[0056], and claim 56).
Claim 68:	WO ‘623 discloses that the composite membrane layer comprises at least one porous layer (paragraphs [00151], [00223], [00280] and Fig. 10F).
Claim 69:	WO ‘623 discloses that the ionically conductive and electrochemically active solid-state layer is in physical contact with at least one of the positive or negative electrodes (paragraphs [0068] and [0078]).
Claims 70 and 71:	WO ‘623 discloses that ionically conductive and electrochemically active solid-state layer comprises a metal reactive with an active material of the negative or positive electrode (paragraph [0066], lines 7-10).
Claim 72:	WO ‘623 discloses that the electrochemical cell is a rechargeable lithium-ion based battery, and wherein the said ionically conductive and lectrochemically active solid-state layer comprises a metal reactive with lithium metal or lithium alloy (paragraph [0066[). 
Claim 73:	WO ‘623 discloses that at least of the one or more
electrolytes is a solid electrolyte (paragraphs [0055]-[0056], and claim 56).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas H. Parsons/
 Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
.